Exhibit 10.1

 

AMENDMENT #2

TO THE SECURITIES PURCHASE AGREEMENT AND
TO THE $1,5000,000 PROMISSORY NOTE

 

This Amendment No. 2, dated January 30, 2017 (this "Amendment"), is by and
between ActiveCare, Inc., a Delaware corporation (the "Issuer") and JMJ
Financial (the "Investor") (referred to collectively herein as the "Parties").

 

WHEREAS, the Issuer and the Investor entered into a Securities Purchase
Agreement Document SPA-09192016 (the "SPA") dated as of September 19, 2016,
pursuant to which the Issuer issued to the Investor a $1,500,000 Promissory Note
(the "Note"), a Warrant, and Origination Shares (All capitalized terms not
otherwise defined herein shall have the meanings given such terms in the SPA);
and

 

WHEREAS, the Issuer and the Investor previously entered into Amendment #1 to the
SPA and the Note dated November 17, 2016.

 

NOW, THEREFORE, the Issuer and the Investor agree to amend the SPA and the Note
as follows:

1.Extension of Maturity Date. The sentence in the Note that commences with "The
Maturity Date is the earlier of ..." shall be amended and replaced in its
entirety with the following:

 

"The Maturity Date is the earlier of March 15, 2017 or the third business day
after the closing of the Issuer's securities offering pursuant to the S-1
registration statement filed with the SEC on July 19, 2016 with a file number of
333-212589 (the "Registration Statement")."

2.Origination Share Beneficial Ownership Limit. The following shall be inserted
into the SPA as Section 1.3.3:

 

"1.3.3 Origination Share Beneficial Ownership Limitation. Unless otherwise
agreed by both Parties, at no time will the Issuer issue to the Investor such
number of Origination Shares that would result in the Investor owning more than
9.99% of the number of shares of common stock outstanding of the Issuer
immediately after giving effect to the issuance of the Origination Shares (the
"Beneficial Ownership Limitation"). In the event that the number of Origination
Shares deliverable to the Investor pursuant to Section 1.3.1 or 1.3.2 above
would cause the Investor to exceed the Beneficial Ownership Limitation, the
Issuer shall deliver to the Investor such lesser number of Origination Shares
the Investor requests that would result in the Investor owning less than the
Beneficial Ownership Limitation and the Issuer shall deliver to the Investor the
remaining number of Origination Shares at such time as the Investor notifies the
Issuer that delivery of such remaining Origination Shares would not cause the
Investor to exceed the Beneficial Ownership Limitation."

 

ALL OTHER TERMS AND CONDITIONS OF THE SPA AND THE NOTE, AS PREVIOUSLY AMENDED,
REMAIN IN FULL FORCE AND EFFECT.

 

*           *           *

 

 

 

 

Please indicate acceptance and approval of this Amendment #2 dated January 30,
2017 by signing below:

 

/s/ Jeffrey S. Peterson   /s/ JMJ Financial Jeffrey S. Peterson   JMJ Financial
ActiveCare, Inc.   Its Principal Chief Executive Officer    

 

 

 



 

 